DETAILED ACTION
This office action is in response to application filed on 2/26/2021.C
Claims 1 – 12 are pending.
Priority is claimed to Japanese application JP2020-143644 (filed on 8/27/2020).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: As per claim 1, the second to last limitation ended with “.”, it should be “; or “,” instead. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6 and 9 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranjan et al (US 20200304571, hereinafter Ranjan), in view of Anderson et al (US 20150143364, hereinafter Anderson).
As per claim 1, Ranjan discloses: A system for appraising a resource configuration of second resources to be built by migrating first resources existing in a first computer system which is the source of migration to a second computer system which is the destination of migration, the system comprising: 
a source's load model estimating unit that estimates a source's load model representing a load of the first resources; (Ranjan [0017]: “the migration broker 1010 may identify a first migration constraint for the application being migrated. The first migration constraint may be determined from an analysis of historical behavior of the application 1002. For example, the first migration constraint may be determined from an analysis of the historical behavior of the application 1002 observed while the application is executed on the native computing data center, from which it is being transferred”; [0023]: “Additionally, the first migration constraint may include an application configurable attribute constraint. For example, the first migration constraint may include an application computational resource allocation constraint derived from historical telemetry data collected from an execution of a workload of the application executing on the native computing data center. For example, an application computational resource allocation constraint may include a specification and/or preference of computational resource, such as CPU performance, RAM capacity, disk storage capacity, etc., allocation to be configured at the candidate computing cloud”.)
and a destination-related configuration designing unit that compares performance requirements of the first resources against the destination's load model estimated by the destination's load model estimation unit, finds the destination's load model that is conformable to the performance requirements, and determines design values of the resource configuration based on the destination's load model found to be conformable. (Ranjan [0081]: “At 5064, the method 5062 includes identifying a set of cloud computing data centers that match an application behavior pattern. The application behavior pattern may be determined from deep machine learning of historical behavior patterns of the application as the application was executed on its native computing data center”; [0082]: “The application behavior pattern may include a pattern and/or trend of computational resource consumption by the application. As such, a set of cloud computing data centers that match the application behavior pattern may include a set of cloud computing data centers that may allocate the computational resources to meet the consumption by the application”; [0023]: “Additionally, the first migration constraint may include an application configurable attribute constraint. For example, the first migration constraint may include an application computational resource allocation constraint derived from historical telemetry data collected from an execution of a workload of the application executing on the native computing data center. For example, an application computational resource allocation constraint may include a specification and/or preference of computational resource, such as CPU performance, RAM capacity, disk storage capacity, etc., allocation to be configured at the candidate computing cloud”.)
wherein the destination-related configuration designing unit corrects the design values of the resource configuration based on the destination's load model conformable to the performance requirements to decrease design margins of the resource configuration using a design correction value defined to meet a service level requested. (Ranjan [0026]: “the application computational resource allocation constraint may include a definition and/or preference of a starting application infrastructure and a configuration or allocation of the computational resources of the candidate cloud to which the application will be migrated, The application computational resource may include a definition and/or preference of an auto scaling strategy. For example, the application computational resource may include a definition and/or preference specifying instances where auto scaling of computational resource allocations to increase and/or decrease with the demands of the executing application should be configured at the candidate cloud to which the application will be migrated. The application computational resource allocation constraint may include a definition and/or preference of performance configurations of the candidate clouds and/or computational resources allocated to the application at the candidate cloud. For example, the application computational resource allocation constraint may include a definition and/or preference of an appropriate class or performance specification of computational resources allocated to the application at the candidate cloud”.)
Ranjan did not explicitly disclose:
a destination's load model estimation unit that estimates a destination's load model representing a load of the second resources based on the source's load model; 
However, Anderson teaches:
a destination's load model estimation unit that estimates a destination's load model representing a load of the second resources based on the source's load model; (Anderson [0080]: “the virtualization manager can determine whether the second host will be overcommitted if the second host hosts the low priority first host supported VM. The analysis for operation 518 can be similar to operation 414 in FIG. 4. In determining whether the second host will be overcommitted, the virtualization manager can predict or simulate the actions on the second host”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Anderson into that of Ranjan in order to have a destination's load model estimation unit that estimates a destination's load model representing a load of the second resources based on the source's load model. Anderson teaches determining if the second host will be overcommitted upon receiving an migrated VM can allow the host to formulate its optimization strategy to try and accept the incoming migrating VM, and thus such combination would enhance the overall migration process disclosed by both references and is therefore rejected under 35 USC 103.

As per claim 2, Ranjan and Anderson further teach:
The system for appraising a resource configuration according to claim 1, wherein: the first resources and the second resources are storage resources; the destination's load model estimation unit estimates the destination's load model with respect to each of volume types of the second resources; the destination-related configuration designing unit compares the performance requirements against the destination's load model estimated for each of the volume types by the destination's load model estimation unit and finds a volume type for which the destination's load model is conformable to the performance requirements; and the destination-related configuration designing unit modifies the design values of the resource configuration based on the destination's load model relevant to the volume type for which the destination's load model is conformable to the performance requirements using the design correction value. (Ranjan [0081]: “At 5064, the method 5062 includes identifying a set of cloud computing data centers that match an application behavior pattern. The application behavior pattern may be determined from deep machine learning of historical behavior patterns of the application as the application was executed on its native computing data center”; [0082]: “The application behavior pattern may include a pattern and/or trend of computational resource consumption by the application. As such, a set of cloud computing data centers that match the application behavior pattern may include a set of cloud computing data centers that may allocate the computational resources to meet the consumption by the application”; [0023]: “Additionally, the first migration constraint may include an application configurable attribute constraint. For example, the first migration constraint may include an application computational resource allocation constraint derived from historical telemetry data collected from an execution of a workload of the application executing on the native computing data center. For example, an application computational resource allocation constraint may include a specification and/or preference of computational resource, such as CPU performance, RAM capacity, disk storage capacity, etc., allocation to be configured at the candidate computing cloud”; [0026]: “the application computational resource allocation constraint may include a definition and/or preference of a starting application infrastructure and a configuration or allocation of the computational resources of the candidate cloud to which the application will be migrated, The application computational resource may include a definition and/or preference of an auto scaling strategy. For example, the application computational resource may include a definition and/or preference specifying instances where auto scaling of computational resource allocations to increase and/or decrease with the demands of the executing application should be configured at the candidate cloud to which the application will be migrated. The application computational resource allocation constraint may include a definition and/or preference of performance configurations of the candidate clouds and/or computational resources allocated to the application at the candidate cloud. For example, the application computational resource allocation constraint may include a definition and/or preference of an appropriate class or performance specification of computational resources allocated to the application at the candidate cloud”.)

As per claim 6, Ranjan and Anderson further teach:
The system for appraising a resource configuration according to claim 1, wherein: the first computer system is built in an on-premises environment; and the second computer system is built in a public cloud environment. (Ranjan [0009])

As per claim 8, Ranjan and Anderson further teach:
The system for appraising a resource configuration according to claim 7, wherein: the destination-related configuration designing unit adjusts the predetermined range for evaluating the modeling error according to input/output characteristics of the first resources. (Ranjan [0026])

As per claim 9, Ranjan and Anderson further teach:
The system for appraising a resource configuration according to claim 1, wherein: the destination-related configuration designing unit reconfigures the design correction value and re-corrects the design values using the reconfigured design correction value, if an error between actually applied design values based on migration history of resources migrated in the past and having a similar configuration to the first resources and the design values is equal to or more than a predetermined value. (Ranjan [0026])

As per claim 10, Ranjan and Anderson further teach:
The system for appraising a resource configuration according to claim 9, wherein: when reconfiguring the design correction value, the destination-related configuration designing unit increases or decreases the design correction value according to the migration history and the service level. (Ranjan [0026])

As per claim 11, Ranjan and Anderson further teach:
The system for appraising a resource configuration according to claim 9, wherein: the destination-related configuration designing unit adjusts the predetermined value for evaluating the error according to input/output characteristics of the first resources. (Ranjan [0026])

As per claim 12, it is the method variant of claim 1 and is therefore rejected under the same rationale.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranjan and Anderson, in view of Duttagupta et al (US 20180081730. hereinafter Duttagupta).

As per claim 3, Ranjan and Anderson did not teach:
The system for appraising a resource configuration according to claim 1, wherein: the source's load model represents the load of the first resources in an expression of a probabilistic model; and the destination's load model represents the load of the second resources in an expression of a queue
However, Duttagupta teaches:
The system for appraising a resource configuration according to claim 1, wherein: the source's load model represents the load of the first resources in an expression of a probabilistic model; and the destination's load model represents the load of the second resources in an expression of a queue. (Duttagupta [0060])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Duttagupta into that of Ranjan and Duttagupta in order to have the source's load model represents the load of the first resources in an expression of a probabilistic model; and the destination's load model represents the load of the second resources in an expression of a queue. Duttagupta has shown that the claimed limitations are merely obvious design choice for calculating utilization of the hosts and is therefore rejected under 35 USC 103.

As per claim 4, Ranjan, Anderson and Duttagupta further teach:
The system for appraising a resource configuration according to claim 3, wherein: the probabilistic model is a Poisson distribution, an exponential distribution, or a kernel of a normal distribution. (Duttagupta [0060])

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranjan and Anderson, in view of Maruyama et al (US 20150113338. hereinafter Maruyama).

As per claim 7, Ranjan and Anderson did not teach:
The system for appraising a resource configuration according to claim 1, wherein: the source's load model estimation unit estimates the source's load model based on actual data of performance of the first resources for a period for evaluation and evaluates whether or not a modeling error regarding the estimated source's load model falls within a predetermined range; and if the modeling error falls outside the predetermined range, the source's load model estimation unit modifies the period for evaluation and re-estimates the source's load model based on actual data of performance of the first resources for the modified period for evaluation
However, Maruyama teaches:
The system for appraising a resource configuration according to claim 1, wherein: the source's load model estimation unit estimates the source's load model based on actual data of performance of the first resources for a period for evaluation and evaluates whether or not a modeling error regarding the estimated source's load model falls within a predetermined range; and if the modeling error falls outside the predetermined range, the source's load model estimation unit modifies the period for evaluation and re-estimates the source's load model based on actual data of performance of the first resources for the modified period for evaluation. (Maruyama [0188])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Maruyama into that of Ranjan and Duttagupta in order to have the source's load model estimation unit estimates the source's load model based on actual data of performance of the first resources for a period for evaluation and evaluates whether or not a modeling error regarding the estimated source's load model falls within a predetermined range; and if the modeling error falls outside the predetermined range, the source's load model estimation unit modifies the period for evaluation and re-estimates the source's load model based on actual data of performance of the first resources for the modified period for evaluation. Maruyama has shown that the claimed limitations are merely commonly known ways of monitoring a host for specific events and is therefore rejected under 35 USC 103.

As per claim 4, Ranjan, Anderson and Maruyama further teach:
The system for appraising a resource configuration according to claim 7, wherein: the destination-related configuration designing unit adjusts the predetermined range for evaluating the modeling error according to input/output characteristics of the first resources. (Ranjan [0026])
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Boutin et al (US 20160098292) teaches identify a suitable server for a given task, the job scheduler uses expected server performance information received from multiple servers. For instance, the server performance information might include expected performance parameters for tasks of particular categories if assigned to the server. The job management component then identifies a particular task category for a given task, determines which of the servers can perform the task by a suitable estimated completion time, and then assigns based on the estimated completion time. The job management component also uses cluster-level information in order to determine which server to assign a task to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196